           Case 9:20-cr-00048-DLC Document 56 Filed 03/22/21 Page 1 of 4



TARA J. ELLIOTT
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, Montana 59807
105 E. Pine, 2nd Floor
Missoula, Montana 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
Email: Tara.Elliott@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                     CR 20-48-M-DLC

             Plaintiff,
     vs.                                      OFFER OF PROOF

DREAM JESSYKA ANDERSON,

             Defendant.

      Defendant has signed a plea agreement which contemplates her plea of guilty

to the Superseding Information, which charges the crime of possession with intent

to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). The

Defendant’s plea of guilty will be unconditional.




                                         1
          Case 9:20-cr-00048-DLC Document 56 Filed 03/22/21 Page 2 of 4



       The United States presented any and all formal plea offers to the Defendant

in writing. The plea agreement entered into by the parties and filed with the court

represents, in the Government’s view, the most favorable offer extended to the

Defendant. See Missouri v. Frye, 132 S.Ct. 1399 (2012).

       ELEMENTS. In order to prove the charge contained in the Superseding

Information against the Defendant at trial, the United States would have to prove

the following elements beyond a reasonable doubt:

       First, the defendant knowingly possessed methamphetamine;

       Second, the defendant possessed the methamphetamine with the intent to

distribute it; and

       Third, the defendant possessed more than five grams of actual

methamphetamine.

       In order to prove the Forfeiture Allegation:

       The government would prove by a preponderance of the evidence that the

items referenced in the superseding information and plea agreement constitute

proceeds and/or facilitating property pursuant to 21 U.S.C. §§ 853(a)(1) and (2).

       PROOF. If called upon to prove this case at trial, and to provide a factual

basis for the Defendant’s plea, the United States would present, by way of the




                                          2
         Case 9:20-cr-00048-DLC Document 56 Filed 03/22/21 Page 3 of 4



testimony of law enforcement officers, lay and expert witnesses, and physical

evidence, the following:

      Members of the DEA, local law enforcement, and a United States Postal

Office Inspector would testify that, on May 27, 2020, a controlled delivery of a

USPS parcel previously determined to contain methamphetamine was conducted at

the Clinton post office in Clinton, Montana, and it was observed that Anderson

assisted with the pick-up of the package by waiting in her co-defendant’s vehicle

while her co-defendant took possession of the parcel inside the post office. Law

enforcement would also testify that, later, pursuant to a Montana State Search

Warrant executed at Anderson and her co-defendant’s residence and on their

vehicles, firearms and additional methamphetamine, were seized.

      When interviewed, Anderson admitted to receiving packages of drugs via the

mail in the past.

      In June of 2020, the U.S. Department of Justice Drug Enforcement Agency

Western Laboratory completed an analysis on the package recovered from the post

office and it was determined to contain over five grams of actual methamphetamine.

//



//


                                          3
  Case 9:20-cr-00048-DLC Document 56 Filed 03/22/21 Page 4 of 4



DATED this 22nd day of March, 2021.

                            LEIF M. JOHNSON
                            Acting United States Attorney

                            /s/ Tara J. Elliott
                            Assistant U.S. Attorney
                            Attorney for Plaintiff




                               4
